Case 7:20-cr-00350-VB Document 14 Filed 07/28/20 Page 1 of 1

   

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

nono X
UNITED STATES OF AMERICA,
ORDER
V. aN
KYLE ELLISON, 20 CR 350 (VB)
Defendant.
—_ _ x

 

A status conference in this matter is scheduled for August 10, 2020, at 9:00 am. Because

 

of the current public health emergency, the Court will conduct the conference by telephone
conference call, provided that defendant waives his right to be physically present and consents to
appear by telephone after consultation with counsel.

Accordingly, it is hereby ORDERED:

1. By August 3, 2020, defense counsel shall advise the Court in writing as to whether
defendant waives his right to be physically present and consents to appear by telephone.

2. At the time of the scheduled hearing, counsel and defendant shall attend by calling the
following number and entering the access code when requested:

Dial-In Number: (888) 363-4749 (toll free) or (215) 446-3662
Access Code: 1703567

Dated: July 28, 2020
White Plains, NY SO ORDERED:

Viel Ve

Vincent L. Briccetti
United States District Judge

 
